DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-13 and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 11 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2008/0070546 and US 2018/0199179. 
The improvement comprises:
US 2008/0070546 is considered as the closest prior art that teaches a computer-implemented a method of processing and presenting a wireless emergency alert at a mobile device (Fig.6 and claim 15), comprising:
receiving, at the mobile device, the wireless emergency alert over a wireless communication network (Fig.6 elements S601-S605, para.92 and 94, and claim 15, where if the received message is an emergency message …), the wireless emergency alert including an alert message and geographical coordinates defining one or more alert areas associated with the wireless emergency alert (Fig.6 step S611 and para.94 and claim 15, where the portable terminal extracts emergency information and location data from the received message, and stores the extracted emergency information and location data);
comparing, at the mobile device, a current location of the mobile device (Fig.6 step S611 and para.95 and claim 15, where the portable terminal periodically obtains current location data) with the received coordinates to determine if the mobile device is within the alert area(s) (Fig.6 step S613 and para.95 and claim 15, where compares the obtained location data with the stored location data (location data from the received message as described in para.94)); and
if the mobile device is within the alert area(s) (Fig.6 step S615 and para.96 and claim 15), applying a mapping or other application on the mobile device (Fig.6 step S617 and para.96 and claim 15 (outputting an emergency alert if a difference between the obtained location data and the stored location data is less than a reference value)) to construct a map of the alert area(s) based on the coordinates, and display the map indicating the current location of the mobile device with respect to the alert area(s) at a display interface of the mobile device (claim 16, where the outputting comprises: displaying a map of a geographical area corresponding to the obtained location data and stored location data on a screen; marking a location corresponding to the stored location data on the map; and displaying the stored emergency information on the map.)
US 2018/0199179 teaches a procedure of requesting updated location information (Fig.4 step 495 and para.127);
a procedure of receiving a request for updated location information (Fig.4 step 496 and para.128);
a procedure of determining current location information (Fig.4 step 497 and para.129);
a procedure of sending updated location information (Fig.4 step 498 and para.130); and 
a procedure of receiving the location information from at least a portion of the two or more computing devices (Fig.4 step 499 and para.131); and 
  communicating a notification over the wireless communication network to one or more contacts in an emergency alert contact list of the mobile device (para.222 and 223, where examples of contact list distribution for a location event, area event and location and content of an area event include for a location event when the city, university and a first responder agency each define the geographic area appropriate to their interest.  

With regard Claims 1 and 11, US 2008/0070546 in view of US 2018/0199179 fails to teach the limitation of "determine one or more routes away from the alert area(s), and display the one or more routes away from the alert area(s) on the map." as recited in claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 8,037,151 is cited because they are put pertinent to the mobile device comprising wireless emergency alert messages. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633